UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 28, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-09225 H.B. FULLER COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0268370 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1200 Willow Lake Boulevard,St. Paul, Minnesota 55110-5101 (Address of principal executive offices) (Zip Code) (651) 236-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The number of shares outstanding of the Registrant’s Common Stock, par value $1.00 per share, was50,352,227 as of June 17, 2016. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Income (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended May 28, May 30, May 28, May 30, Net revenue $ 532,514 $ 540,762 $ 1,006,840 $ 1,011,423 Cost of sales ) Gross profit 158,256 148,937 295,861 265,143 Selling, general and administrative expenses ) Special charges, net ) Other income (expense), net ) Interest expense ) Income from continuing operations before income taxes and income from equity method investments 46,040 40,637 72,075 53,910 Income taxes ) Income from equity method investments 1,640 1,366 3,332 2,657 Income from continuing operations 33,390 26,616 52,357 36,411 Loss from discontinued operations, net of tax - ) - ) Net income including non-controlling interests 33,390 25,316 52,357 35,111 Net income attributable to non-controlling interests ) Net income attributable to H.B. Fuller $ 33,331 $ 25,172 $ 52,249 $ 34,882 Earnings per share attributable to H.B. Fuller common stockholders: Basic Income from continuing operations 0.66 0.53 1.04 0.72 Loss from discontinued operations - ) - ) Basic $ 0.66 $ 0.50 $ 1.04 $ 0.69 Diluted 1 Income from continuing operations 0.65 0.51 1.02 0.70 Loss from discontinued operations - ) - ) Diluted $ 0.65 $ 0.49 $ 1.02 $ 0.68 Weighted-average common shares outstanding: Basic 50,145 50,345 50,052 50,267 Diluted 51,253 51,471 51,124 51,425 Dividends declared per common share $ 0.14 $ 0.13 $ 0.27 $ 0.25 1 Income per share amounts may not add due to rounding. See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 2 H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) (In thousands) (Unaudited) Three Months Ended Six Months Ended May 28, May 30, May 28, May 30, Net income including non-controlling interests $ 33,390 $ 25,316 $ 52,357 $ 35,111 Other comprehensive income (loss) Foreign currency translation 1,442 ) 492 ) Defined benefit pension plans adjustment, net of tax 690 1,528 3,355 3,055 Interest rate swaps, net of tax 10 10 20 20 Cash-flow hedges, net of tax ) - ) ) Other comprehensive income (loss) 1,702 ) 3,676 ) Comprehensive income (loss) 35,092 22,203 56,033 241 Less: Comprehensive income attributable to non-controlling interests 64 218 108 313 Comprehensive income (loss) attributable to H.B. Fuller $ 35,028 $ 21,985 $ 55,925 $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share and per share amounts) (Unaudited) May 28, November 28, Assets Current assets: Cash and cash equivalents $ 146,022 $ 119,168 Trade receivables (net of allowances of $12,418 and $11,893, as of May 28, 2016 and November 28, 2015, respectively) 355,373 364,704 Inventories 261,072 248,504 Other current assets 62,237 68,675 Total current assets 824,704 801,051 Property, plant and equipment 1,143,960 1,111,987 Accumulated depreciation ) ) Property, plant and equipment, net 515,649 512,860 Goodwill 362,522 354,204 Other intangibles, net 201,028 212,993 Other assets 162,872 161,144 Total assets $ 2,066,775 $ 2,042,252 Liabilities, redeemable non-controlling interest and total equity Current liabilities: Notes payable $ 42,459 $ 30,757 Current maturities of long-term debt 76,250 22,500 Trade payables 161,724 177,864 Accrued compensation 49,974 52,079 Income taxes payable 12,752 8,970 Other accrued expenses 50,991 57,355 Total current liabilities 394,150 349,525 Long-term debt, excluding current maturities 603,138 669,606 Accrued pension liabilities 71,565 76,324 Other liabilities 69,101 69,272 Total liabilities 1,137,954 1,164,727 Commitments and contingencies Redeemable non-controlling interest 4,518 4,199 Equity: H.B. Fuller stockholders' equity: Preferred stock (no shares outstanding) shares authorized – 10,045,900 - - Common stock, par value $1.00 per share, shares authorized – 160,000,000, shares outstanding –50,325,411 and 50,074,310, as of May 28, 2016 and November 28, 2015, respectively 50,325 50,074 Additional paid-in capital 63,986 55,522 Retained earnings 1,033,196 994,608 Accumulated other comprehensive loss ) ) Total H.B. Fuller stockholders' equity 923,899 872,920 Non-controlling interests 404 406 Total equity 924,303 873,326 Total liabilities, redeemable non-controlling interest and total equity $ 2,066,775 $ 2,042,252 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Total Equity (In thousands) (Unaudited) H.B. Fuller Company Shareholders Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Non-Controlling Interests Total Balance at November 29, 2014 $ 50,311 $ 53,269 $ 933,819 $ ) $ 403 $ 890,450 Comprehensive income (loss) - - 86,680 ) 400 7,148 Dividends - - ) - - ) Stock option exercises 234 4,397 - - - 4,631 Share-based compensation plans other, net 83 15,159 - - - 15,242 Tax benefit on share-based compensation plans - 1,433 - - - 1,433 Repurchases of common stock ) ) - - - ) Non-controlling interest assumed - 14,197 14,197 Recognition of non-controlling interest redemption liability - ) ) Purchase of non-controlling interest - ) ) Non-controlling interest - ) ) Redeemable non-controlling interest - ) ) Balance at November 28, 2015 50,074 55,522 994,608 ) 406 873,326 Comprehensive income - - 52,249 3,676 108 56,033 Dividends - - ) - - ) Stock option exercises 336 6,747 - - - 7,083 Share-based compensation plans other, net 108 7,498 - - - 7,606 Tax benefit on share-based compensation plans - 592 - - - 592 Repurchases of common stock ) ) - - - ) Redeemable non-controlling interest - ) ) Balance at May 28, 2016 $ 50,325 $ 63,986 $ 1,033,196 $ ) $ 404 $ 924,303 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended May 28, 2016 May 30, 2015 Cash flows from operating activities: Net income including non-controlling interests $ 52,357 $ 35,111 Loss from discontinued operations, net of tax - 1,300 Adjustments to reconcile net income including non-controlling interests to net cash provided by operating activities: Depreciation 25,067 23,603 Amortization 13,486 13,147 Deferred income taxes 1,101 1,916 Income from equity method investments, net of dividends received ) ) Share-based compensation 6,968 7,319 Excess tax benefit from share-based compensation ) ) Non-cash charge for the sale of inventories revalued at the date of acquisition 2,416 Change in assets and liabilities, net of effects of acquisitions: Trade receivables, net 13,280 2,542 Inventories ) ) Other assets 9,948 5,817 Trade payables ) 30,326 Accrued compensation ) ) Other accrued expenses ) 2,401 Income taxes payable 4,451 ) Accrued / prepaid pensions ) ) Other liabilities ) ) Other ) 19,656 Net cash provided by operating activities 82,603 116,216 Cash flows from investing activities: Purchased property, plant and equipment ) ) Purchased businesses, net of cash acquired ) ) Proceeds from sale of property, plant and equipment 870 1,073 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt - 337,000 Repayment of long-term debt ) ) Net proceeds from notes payable 11,246 2,485 Dividends paid ) ) Proceeds from stock options exercised 7,083 3,951 Excess tax benefit from share-based compensation 592 910 Repurchases of common stock ) ) Net cash provided by (used in) financing activities ) 145,784 Effect of exchange rate changes 656 ) Net change in cash and cash equivalents 26,854 1,894 Cash and cash equivalents at beginning of period 119,168 77,569 Cash and cash equivalents at end of period $ 146,022 $ 79,463 Supplemental disclosure of cash flow information: Dividends paid with company stock $ 124 $ 98 Cash paid for interest, net of amount capitalized of $314 and $36 for the periods ended May 28, 2016 and May 30, 2015, respectively $ 14,157 $ 13,624 Cash paid for income taxes, net of refunds $ 18,503 $ 12,041 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 6 H.B. FULLER COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Amounts in thousands, except share and per share amounts) (Unaudited) Note 1 : Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements of H.B. Fuller Company and Subsidiaries have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information necessary for a fair presentation of results of operations, comprehensive income, financial position, and cash flows in conformity with U.S. generally accepted accounting principles. In our opinion, the unaudited interim Condensed Consolidated Financial Statements reflect all adjustments of a normal recurring nature considered necessary for the fair presentation of the results for the periods presented. Operating results for interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and related disclosures at the date of the financial statements and during the reporting period. Actual results could differ from these estimates. These unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and Notes thereto included in our Annual Report on Form 10-K for the year ended November 28, 2015 as filed with the Securities and Exchange Commission. As of the beginning of the first quarter ending February 27, 2016, we created a new global operating segment named Engineering Adhesives, which includes the electronics, automotive and Tonsan businesses from around the world. We also began reporting our Construction Products business on a global basis by combining our EIMEA and Asia Pacific construction businesses with our Construction Products operating segment. We now have five reportable segments: Americas Adhesives, EIMEA, Asia Pacific, Construction Products and Engineering Adhesives. New Accounting Pronouncements In June 2016, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2016-13, Financial Instruments - Credit Losses (Topic 326), Measurement of Credit Losses on Financial Statements. ThisASU requires a financial asset (or a group of financial assets) measured at amortized cost basis to be presented at the net amount expected to be collected. The allowance for credit losses is a valuation account that is deducted from the amortized cost basis of the financial asset(s) to present the net carrying value at the amount expected to be collected on the financial asset. Our effective date for adoption of this guidance is our fiscal year beginning November 29, 2020 . We are currently evaluating the effect that this guidance will have on our Consolidated Financial Statements. In March 2016, the FASB issued ASU No. 2016-09, Compensation - Stock Compensation (Topic 718), Improvements to Employee Share-Based Payment Accounting. ThisASU provides simplification in the accounting for share-based payment transactions including the accounting for income taxes, forfeitures, statutory tax withholding requirements and classification in the statement of cash flows. Our effective date for adoption of this guidance is our fiscal year beginning December 3, 2017 . We are currently evaluating the effect that this guidance will have on our Consolidated Financial Statements . In March 2016, the FASB issued ASU No. 2016-08, Revenue from Contracts with Customers (Topic 606), Principal v ersus Agent Considerations (Reporting Revenue Gross versus Net) . ThisASU provides guidance on recording revenue on a gross basis versus a net basis based on the determination of whether an entity is a principal or an agent when another party is involved in providing goods or services to a customer. The amendments in thisASU affect the guidance in ASU No. 2014-09 and are effective in the same timeframe as ASU No. 2014-09 as discussed below. In February 2016, the FASB issued ASU No. 2016-05, Derivatives and Hedging (Topic 815). The amendments in this guidance clarify that a change in the counterparty to a derivative instrument that has been designated as a hedging instrument under Topic 815 does not, in and of itself, require dedesignation of that hedging relationship provided that all other hedge accounting criteria continue to be met. Our effective date for adoption of this guidance is our fiscal year beginning December 4, 2016 . We have evaluated the effect that this guidance will have on our Consolidated Financial Statements and related disclosures and determined it will not have a material impact. 7 In February 2016, the FASB issued ASU No. 2016-02, Leases (Subtopic 842). This guidance changes accounting for leases and requires lessees to recognize the assets and liabilities arising from all leases, including those classified as operating leases under previous accounting guidance, on the balance sheet and requires disclosure of key information about leasing arrangements to increase transparency and comparability among organizations. Our effective date for adoption of this guidance is our fiscal year beginning December 1, 2019 with early adoption permitted . The new guidance must be adopted using a modified retrospective transition approach, and provides for certain practical expedients. We are currently evaluating the impact that the new guidance will have on our Consolidated Financial Statements. In June 2014, the FASB issued ASU No. 2014-12, Compensation - Stock Compensation (Topic 718), Accounting for Share-Based Payments When the Terms of an Award That a Performance Target Could Be Achieved after the Requisite Service Period, which requires a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant-date fair value of the award and compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. Our effective date for adoption of this guidance is our fiscal year beginning December 4, 2016, however w e elected to early adopt this guidance as of our first quarter ended February 27, 2016. The adoption of this guidance did not have a material impact on our Consolidated Financial Statements. In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606), which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. This guidance will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. The new standard is effective for fiscal years and interim periods beginning after December 15, 2017 (as stated in ASU No. 2015-14 which defers the effective date and was issued in August 2015) and is now effective for our fiscal year beginning December 2, 2018. Early application as of the original effective date is permitted under ASU 2015-14. The standard permits the use of either the retrospective or cumulative effect transition method. We are evaluating the effect that this guidance will have on our Consolidated Financial Statements and related disclosures. We have not yet selected a transition method nor have we determined the effect of the standard on our ongoing financial reporting. Note 2: Acquisitions Advanced Adhesives On April 29, 2016, we acquired Advanced Adhesives Pty Limited and the business assets of Advanced Adhesives (New Zealand) Limited (Advanced Adhesives), providers of industrial adhesives in Australia and New Zealand. The acquisition will help us to strengthen our industrial adhesives market position and leverage a broader technology portfolio in both Australia and New Zealand. The combined purchase price of $9,123 was funded through existing cash and was recorded in our Asia Pacific operating segment. We incurred acquisition related costs of approximately $544, which were recorded asselling, general and administrativeexpenses in the Condensed Consolidated Statements of Income. The acquisition fair value measurement was preliminary as of May28, 2016, subject to the completion of the valuation of Advanced Adhesives and further management reviews and assessment of the preliminary fair values of the assets acquired and liabilities assumed. We expect the fair value measurement process to be completed in the third quarter of 2016. The following table summarizes the preliminary fair value measurement of the assets acquired and liabilities assumed as of the date of acquisition: May 28, 2016 Current assets $ 6,191 Property, plant and equipment 751 Goodwill Other assets 6 Current liabilities ) Total purchase price $ 9,123 8 We have preliminarily allocated goodwill in the amountof $4,546for the expected synergies from combining Advanced Adhesives with our existing business. Such goodwill is not deductible for tax purposes. The goodwill was assigned to our Asia Pacific operating segment. Continental Products Limited On February 3, 2015, we acquired the equity of Continental Products Limited, a provider of industrial adhesives, based in Nairobi, Kenya. The purchase price of $1,647, net of cash acquired of $371, was funded through existing cash. Tonsan Adhesive, Inc . On February 2, 2015, we acquired 95 percent of the equity of Tonsan Adhesive, Inc., an independent engineering adhesives provider based in Beijing, China. The purchase price was 1.4 billion Chinese renminbi, or approximately $215,925, net of cash acquired of $7,754, which was financed with the proceeds from our October 31, 2014 term loan, drawn in conjunction with the acquisition. Concurrent with the acquisition, we entered into an agreement to acquire the remaining 5 percent of Tonsan’s equity beginning February 1, 2019 for 82 million Chinese renminbi or approximately $13,038. In addition, the agreement requires us to pay up to 418 million Chinese renminbi or approximately $66,848 in contingent consideration based upon a formula related to Tonsan’s gross profit in fiscal 2018. The fair values of the agreement to purchase the remaining equity and the contingent consideration based upon a discounted cash flow model as of the date of acquisition were $11,773 and $7,714, respectively. See Note 14 for further discussion of the fair value of the contingent consideration. The following table summarizes the final fair value measurement of the assets acquired and liabilities assumed as of the date of acquisition: Amount Current assets $ 49,839 Property, plant and equipment 59,142 Goodwill 125,790 Other intangibles Developed technology 18,600 Customer relationships 25,700 Trademarks/trade names 11,000 Current liabilities ) Other liabilities ) Redeemable non-controlling interests ) Total purchase price $ 215,925 Note 3: Accounting for Share-Based Compensation Overview We have various share-based compensation programs, which provide for equity awards including stock options, incentive stock options, restricted stock shares, restricted stock units, performance awards and deferred compensation. These equity awards fall under several plans and are described in detail in our Annual Report on Form 10-K for the year ended November 28, 2015. 9 Grant-Date Fair Value We use the Black-Scholes option pricing model to calculate the grant-date fair value of an award. The fair value of options granted during the quarter ended May 28, 2016 and May 30, 2015 were calculated using the following weighted average assumptions: Three Months Ended Six Months Ended May 28, 2016 May 30, 2015 May 28, 2016 May 30, 2015 Expected life (in years) Weighted-average expected volatility % 30.23% 29.01% 30.91% Expected volatility 28.00% - 29.20% 30.23% 28.00% - 29.23% 25.50% - 31.67% Risk-free interest rate % 1.43% 1.43% 1.26% Expected dividend yield % 1.22% 1.55% 1.17% Weighted-average fair value of grants $10.31 $ $ 10.21 Expected life – We use historical employee exercise and option expiration data to estimate the expected life assumption for the Black-Scholes grant-date valuation. We believe that this historical data is currently the best estimate of the expected term of a new option. We use a weighted-average expected life for all awards. Expected volatility – Volatility is calculated using our historical volatility for the same period of time as the expected life. We have no reason to believe that our future volatility will differ materially from historical volatility. Risk-free interest rate – The rate is based on the U.S. Treasury yield curve in effect at the time of the grant for the same period of time as the expected life. Expected dividend yield – The calculation is based on the total expected annual dividend payout divided by the average stock price. Expense Recognition We use the straight-line attribution method to recognize share-based compensation expense for option awards, restricted stock shares and restricted stock units with graded and cliff vesting. Incentive stock options and performance awards are based on certain performance-based metrics and the expense is adjusted quarterly, based on our projections of the achievement of those metrics. The amount of share-based compensation expense recognized during a period is based on the value of the portion of the awards that are ultimately expected to vest. Total share-based compensation expense of $2,701 and $3,058 was included in our Condensed Consolidated Statements of Income for the second quarter ended May 28, 2016 and May 30, 2015, respectively. Total share-based compensation expense of $6,968 and $7,319 was included in our Condensed Consolidated Statements of Income for the first six months ended May 28, 2016 and May 30, 2015, respectively. All share-based compensation expense was recorded as selling, general and administrative expense. For the second quarter ended May 28, 2016 and May 30, 2015, there was $933 and $513 of excess tax benefit recognized, respectively. For the first six months ended May 28, 2016 and May 30, 2015 there was $592 and $910 of excess tax benefit recognized, respectively. As of May 28, 2016, there was $9,697 of unrecognized compensation costs related to unvested stock option awards, which is expected to be recognized over a weighted-average period of 1.4 years. Unrecognized compensation costs related to unvested restricted stock shares was $315 which is expected to be recognized over a weighted-average period of 0.6 years. Unrecognized compensation costs related to unvested restricted stock units was $10,257 which is expected to be recognized over a weighted-average period of 1.5 years. 10 Share-based Activity A summary of option activity as of May 28, 2016 and changes during the first six months then ended is presented below: Options Weighted- Average Exercise Price Outstanding at November 28, 2015 2,912,073 $ 33.37 Granted 836,854 33.77 Exercised ) 25.10 Forfeited or cancelled ) 39.97 Outstanding at May 28, 2016 $ 34.28 The total fair value of options granted during the second quarter ended May 28, 2016 and May 30, 2015 were $324 and $9, respectively. Total intrinsic value of options exercised during the second quarter ended May 28, 2016 and May 30, 2015 were $7,265 and $2,223, respectively. Intrinsic value is the difference between our closing stock price on the respective trading day and the exercise price, multiplied by the number of options exercised. The total fair value of options granted during the first six months ended May 28, 2016 and May 30, 2015 were $6,462 and $7,189, respectively. Total intrinsic value of options exercised during the first six months ended May 28, 2016 and May 30, 2015 were $7,276 and $3,549, respectively. Proceeds received from option exercises during the second quarter ended May 28, 2016 and May 30, 2015 were $7,051 and $2,267, respectively and $7,083 and $3,951, during the first six months ended May 28, 2016 and May 30, 2015, respectively. A summary of nonvested restricted stock as of May 28, 2016 and changes during the first six months then ended is presented below: Units Shares Total Weighted- Average Grant Date Fair Value Weighted- Average Remaining Contractual Life (in Years) Nonvested at November 28, 2015 237,013 110,160 347,173 $ 42.17 0.8 Granted 215,895 - 215,895 34.21 1.8 Vested ) ) ) 41.85 - Forfeited ) ) ) 38.53 2.0 Nonvested at May 28, 2016 329,615 39,553 369,168 $ 37.91 1.4 Total fair value of restricted stock vested during the second quarter ended May 28, 2016 and May 30, 2015 were $179 and $64, respectively. Total fair value of restricted stock vested during the first six months ended May 28, 2016 and May 30, 2015 were $6,012 and $6,064, respectively. The total fair value of nonvested restricted stock at May 28, 2016 was $13,994. We repurchased 1,106 and 86 restricted stock shares during the second quarter ended May 28, 2016 and May 30, 2015, respectively and 67,553 and 54,003 during the first six months ended May 28, 2016 and May 30, 2015, respectively. The repurchases relate to statutory minimum tax withholding. We have a Directors’ Deferred Compensation plan that allows non-employee directors to defer all or a portion of their directors’ compensation in a number of investment choices, including units representing shares of our common stock. We also have a Key Employee Deferred Compensation Plan that allows key employees to defer a portion of their eligible compensation in a number of investment choices, including units, representing shares of our common stock. We provide a 10 percent match on deferred compensation invested into units, representing shares of our common stock. A summary of deferred compensation units as of May 28, 2016, and changes during the quarter then ended is presented below: Non-employee Directors Employees Total Units outstanding November 28, 2015 380,170 45,906 426,076 Participant contributions 14,517 3,214 17,731 Company match contributions 1,452 321 1,773 Payouts ) ) ) Units outstanding May 28, 2016 395,820 43,471 439,291 11 Deferred compensation units are fully vested at the date of contribution. Note 4: Earnings Per Share A reconciliation of the common share components for the basic and diluted earnings per share calculations is as follows: Three Months Ended Six Months Ended (Shares in thousands) May 28, May 30, May 28, May 30, Weighted-average common shares - basic 50,145 50,345 50,052 50,267 Equivalent shares from share-based compensations plans 1,108 1,126 1,072 1,158 Weighted-average common and common equivalent shares - diluted 51,253 51,471 51,124 51,425 Basic earnings per share is calculated by dividing net income attributable to H.B. Fuller by the weighted-average number of common shares outstanding during the applicable period. Diluted earnings per share is based upon the weighted-average number of common and common equivalent shares outstanding during the applicable period. The difference between basic and diluted earnings per share is attributable to share-based compensation awards. We use the treasury stock method to calculate the effect of outstanding shares, which computes total employee proceeds as the sum of (a) the amount the employee must pay upon exercise of the award, (b) the amount of unearned share-based compensation costs attributed to future services and (c) the amount of tax benefits, if any, that would be credited to additional paid-in capital assuming exercise of the award. Share-based compensation awards for which total employee proceeds exceed the average market price over the applicable period have an antidilutive effect on earnings per share, and accordingly, are excluded from the calculation of diluted earnings per share. Options to purchase 406,028 and 437,798 shares of common stock at a weighted-average exercise price of $48.59 for each ofthe quarters ended May 28, 2016 and May 30, 2015, respectively, were excluded from the diluted earnings per share calculations because they were antidilutive. Options to purchase 950,516 and 442,616 shares of common stock at a weighted-average exercise price of $44.10 and $48.59 for the first six months ended May 28, 2016 and May 30, 2015, respectively, were excluded from the diluted earnings per share calculations because they were antidilutive. Note 5: Accumulated Other Comprehensive Income (Loss) The following table provides details of total comprehensive income (loss): Three Months Ended May 28, 2016 Three Months Ended May 30, 2015 H.B. Fuller Stockholders Non-controlling Interests H.B. Fuller Stockholders Non-controlling Interests Pretax Tax Net Net Pretax Tax Net Net Net income including non-controlling interests - - $ 33,331 $ 59 - - $ 25,172 $ 144 Foreign currency translation adjustment ¹ $ 1,437 - 1,437 5 $ ) - ) 74 Reclassification to earnings: Defined benefit pension plans adjustment² 1,173 $ ) 690 - 2,326 $ ) 1,528 - Interest rate swap ³ 16 (6 ) 10 - 5 5 10 - Cash-flow hedges ³ ) 271 ) - Other comprehensive income (loss) $ 1,915 $ ) 1,697 5 $ ) $ ) ) 74 Comprehensive income (loss) $ 35,028 $ 64 $ 21,985 $ 218 12 Six Months Ended May 28, 2016 Six Months Ended May 30, 2015 H.B. Fuller Stockholders Non- controlling Interests H.B. Fuller Stockholders Non- controlling Interests Pretax Tax Net Net Pretax Tax Net Net Net income including non-controlling interests - - $ 52,249 $ 108 - - $ 34,882 $ 229 Foreign currency translation adjustment ¹ $ 492 - 492 - $ ) - ) 84 Reclassification to earnings: Defined benefit pension plans adjustment² 5,170 $ ) 3,355 - 4,651 $ ) 3,055 - Interest rate swap ³ 29 (9 ) 20 - 21 (1 ) 20 - Cash-flow hedges ³ ) 117 ) - ) 6 ) - Other comprehensive income (loss) $ 5,383 $ ) 3,676 - $ ) $ ) ) 84 Comprehensive income (loss) $ 55,925 $ 108 $ ) $ 313 ¹ Income taxes are not provided for foreign currency translation relating to permanent investments in international subsidiaries. ² Loss reclassified from accumulated other comprehensive income (AOCI) into earnings as part of net periodic cost related to pension and other postretirement benefit plans is reported in cost of sales, selling, general and administrativeexpenses and special charges, net. ³ Loss reclassified from AOCI into earnings is reported in other income (expense), net. The components of accumulated other comprehensive loss is as follows: May 28, 2016 Total H.B. Fuller Stockholders Non- controlling Interests Foreign currency translation adjustment $ ) $ ) $ ) Defined benefit pension plans adjustment, net of taxes of $91,197 ) ) - Interest rate swap, net of taxes of ($4) 7 7 - Cash-flow hedges, net of taxes of $928 ) ) - Accumulated other comprehensive income (loss) $ ) $ ) $ ) November 28, 2015 Total H.B. Fuller Stockholders Non- controlling Interests Foreign currency translation adjustment $ ) $ ) $ ) Defined benefit pension plans adjustment, net of taxes of $93,012 ) ) - Interest rate swap, net of taxes of $5 ) ) - Cash-flow hedges, net of taxes of $811 ) ) - Accumulated other comprehensive (loss) income $ ) $ ) $ ) 13 Note 6 : Special Charges , net The integration of the industrial adhesives business we acquired in March 2012 involved a significant amount of restructuring and capital investment to optimize the new combined entity. In addition, we have taken a series of actions in our existing EIMEA operating segment to improve the profitability and future growth prospects of this operating segment. We combined these two initiatives into a single project which we refer to as the “Business Integration Project”. During the second quarter ended May 28, 2016 and May 30, 2015 , we incurred special charges, net of $370 and $934, respectively, for costs related to the Business Integration Project. During the first six months ended May 28, 2016 and May 30, 2015 , we incurred special charges, net of $783 and $3,295, respectively, for costs related to the Business Integration Project. The following table provides detail of special charges, net: Three Months Ended Six Months Ended May 28, 2016 May 30, 2015 May 28, 2016 May 30, 2015 Acquisition and transformation related costs $ 82 $ 75 $ 187 $ 547 Workforce reduction costs - ) (1 ) ) Facility exit costs 134 1,111 407 2,640 Other related costs 154 18 190 322 Special charges, net $ 370 $ 934 $ 783 $ 3,295 Note 7: Components of Net Periodic Cost (Benefit) related to Pension and Other Postretirement Benefit Plans Three Months Ended May 28, 2016 and May 30, 2015 Other Pension Benefits Postretirement U.S. Plans Non-U.S. Plans Benefits Net periodic cost (benefit): Service cost $ 27 $ 26 $ 481 $ 473 $ 84 $ Interest cost 3,768 4,080 1,366 1,461 480 511 Expected return on assets ) Amortization: Prior service cost 7 7 (1 ) (1 ) ) ) Actuarial loss 1,293 1,407 753 781 532 608 Net periodic (benefit) cost $ ) $ ) $ 116 $ 141 $ ) $ ) SixMonths Ended May 28, 2016 and May 30, 2015 Other Pension Benefits Postretirement U.S. Plans Non-U.S. Plans Benefits Net periodic cost (benefit): Service cost $ 54 $ 53 $ Interest cost Expected return on assets ) Amortization: Prior service cost 14 14 (2 ) (2 ) ) ) Actuarial loss Net periodic (benefit) cost $ ) $ ) $ $ $ ) $ ) Note 8: Inventories The composition of inventories is as follows: May 28, November 28, Raw materials $ 124,351 $ 121,545 Finished goods 150,666 142,195 LIFO reserve ) ) Total inventories $ 261,072 $ 248,504 14 Note 9: Financial Instruments Foreign Currency Derivative Instruments As a result of being a global enterprise, our earnings, cash flows and financial position are exposed to foreign currency risk from foreign currency denominated receivables and payables. These items are denominated in various foreign currencies, including the Euro, British pound sterling, Canadian dollar, Chinese renminbi, Japanese yen, Australian dollar, Argentine peso, Brazilian real, Colombian peso, Mexican peso, Turkish lira, Egyptian pound, Indian rupee, Indonesian rupiahand Malaysian ringgit. Our objective is to balance, where possible, local currency denominated assets to local currency denominated liabilities to have a natural hedge and minimize foreign exchange impacts. We take steps to minimize risks from foreign currency exchange rate fluctuations through normal operating and financing activities and, when deemed appropriate, through the use of derivative instruments. We do not enter into any speculative positions with regard to derivative instruments. We enter into derivative contracts with a group of investment grade multinational commercial banks. We evaluate the credit quality of each of these banks on a periodic basis as warranted. Effective October 7, 2015, we entered into three cross-currency swap agreements to convert a notional amount of $134,736 of foreign currency denominated intercompany loans into US dollars. The first swap matures in 2017, the second swap matures in 2018 and the third swap matures in 2019. As of May 28, 2016, the combined fair value of the swaps was a liability of $1,111 and was included in other assets in the Condensed Consolidated Balance Sheets. The swaps were designated as cash-flow hedges for accounting treatment. The lesser amount between the cumulative change in the fair value of the actual swaps and the cumulative change in the fair value of hypothetical swaps is recorded in accumulated other comprehensive income (loss) in the Condensed Consolidated Balance Sheets. The difference between the cumulative change in the fair value of the actual swaps and the cumulative change in the fair value of hypothetical swaps are recorded as other income (expense), net in the Condensed Consolidated Statements of Income. In a perfectly effective hedge relationship, the two fair value calculations would exactly offset each other. Any difference in the calculation represents hedge ineffectiveness. The ineffectiveness calculations as of May 28, 2016 resulted in additional pre-taxgain of $37 for thesix monthsended May 28, 2016 as the change in fair value of the cross-currency swaps was less than the change in the fair value of the hypothetical swaps. The amount in accumulated other comprehensive income (loss) related to cross-currency swaps was a loss of $1,508 as of May 28, 2016. The estimated net amount of the existing loss that is reported in accumulated other comprehensive income (loss) as of May 28, 2016 that is expected to be reclassified into earnings within the next twelve months is $783. As of May 28, 2016, we do not believe any gains or losses will be reclassified into earnings as a result of the discontinuance of these cash flow hedges because the original forecasted transaction will not occur. The following table summarizes the cross-currency swaps outstanding as of May 28, 2016: Fiscal Year of Expiration Interest Rate Notional Value Fair Value Pay EUR 3.05% $ 44,912 $ ) Receive USD 3.9145% Pay EUR 3.45% $ 44,912 $ ) Receive USD 4.5374% Pay EUR 3.80% $ 44,912 $ ) Receive USD 5.0530% Total $ 134,736 $ ) Except for the cross-currency swap agreements listed above, foreign currency derivative instruments outstanding are not designated as hedges for accounting purposes. The gains and losses related to mark-to-market adjustments are recognized as other income or expense in the Condensed Consolidated Statements of Income during the periods in which the derivative instruments are outstanding. See Note 14 for fair value amounts of these derivative instruments. 15 As of May 28, 2016, we had forward foreign currency contracts maturing between June 1
